Appeal by defendant from so much of an order granting plaintiff’s motion for an injunction pendente lite which enjoins defendant “ from removing the Bakery Business and Baking Business ” heretofore conducted by him at 176 North Main Street, Free-port, New York, and directs him “to continue the operation of the said Bakery and Baking Business ”. Order modified on the law and the facts by striking therefrom the second and third ordering paragraphs and inserting in place thereof a provision denying the motion to restrain defendant from removing the bakery business and baking business conducted by him at 176 North Main Street, Freeport, New York, and directing him to continue the said business pendente lite. As thus modified, the order, insofar as appealed from, is affirmed, with $10 costs and disbursements to appellant. In view of all the circumstances, and the fact that the case has been set for early trial, it was an improvident exercise of discretion to grant the temporary injunction which gives plaintiff all the relief to which she would be entitled if she ultimately prevails. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.